UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  December 31, 2011 Item 1: Reports to Shareholders Annual Report | December 31, 2011 Vanguard Balanced Index Fund > For 2011, Vanguard Balanced Index Fund returned slightly more than 4%. > The fund’s return was in line with that of its benchmark index, and higher than the average return for mixed-asset target allocation growth funds. > The broad U.S. stock market returned about 1% for the year, while the aggregate U.S. bond market was up nearly 8%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Balanced Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2011 Total Returns Vanguard Balanced Index Fund Investor Shares 4.14% Admiral™ Shares 4.29 Signal® Shares 4.31 Institutional Shares 4.31 Balanced Composite Index 4.65 Mixed-Asset Target Allocation Growth Funds Average -1.35 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2010 , Through December 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $21.38 $21.78 $0.477 $0.000 Admiral Shares 21.38 21.78 0.509 0.000 Signal Shares 21.15 21.55 0.504 0.000 Institutional Shares 21.38 21.78 0.513 0.000 1 Chairman’s Letter Dear Shareholder, For 2011, Vanguard Balanced Index Fund returned about 4%, in line with the return of the fund’s target benchmark, the Balanced Composite Index, and ahead of the average return of similar balanced funds. The fund’s stock portfolio returned less than 1%, with five sectors advancing and five declining. Consumer staples provided the largest boost, while the financial sector recorded the most significant loss. The fund’s bond portfolio contributed solid gains of nearly 8% as volatility in global stocks drove investors to bid up the prices of U.S. fixed income securities. Big dramas and small numbers in the U.S. stock market The broad U.S. stock market finished 2011 with a modestly positive return, a result that seems surprisingly low-key in light of the economic and political dramas that monopolized investors’ attention for much of the year. Stock prices rallied and retreated as early optimism about the global economic outlook traded places with anxiety about Europe’s debt crisis and the contentious negotiations in Washington over raising the U.S. debt ceiling to avoid default. The policymaking strife prompted Standard & Poor’s to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains 2 unshaken.) By year-end, stock prices were again on the rise, with investors refocused on signs of economic improvement. International stock prices finished the year with a double-digit decline. The weaker performance of stocks outside the United States reflected the greater economic and financial challenges in Europe, Japan’s struggles with natural and nuclear disaster, and skittishness about emerging markets. As yields fell, bonds delivered unexpectedly strong returns Bond returns were also a surprise, mainly because so little was expected of them. At the end of 2010, bond yields hovered near historical lows, suggesting that the scope for further declines—and rallies in bond prices—was limited. During 2011, however, rates moved lower still as investors sought shelter from stock market turmoil. The broad U.S. bond market returned 7.84%. Municipal bonds, which were battered at the end of 2010, produced even stronger returns than taxable bonds in 2011. The returns of the 3-month U.S. Treasury bill and other money market instruments approached 0%, which was consistent with the Federal Reserve Board’s interest rate policy but nevertheless a disappointment for savers. Consumer staples and health care provided the most significant gains The stock portion of Vanguard Balanced Index Fund, which constitutes about 60% of fund assets, provides exposure to the Market Barometer Average Annual Total Returns Periods Ended December 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 1.50% 14.81% -0.02% Russell 2000 Index (Small-caps) -4.18 15.63 0.15 Dow Jones U.S. Total Stock Market Index 0.52 15.24 0.28 MSCI All Country World Index ex USA (International) -13.71 10.70 -2.92 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 7.84% 6.77% 6.50% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 10.70 8.57 5.22 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.11 1.36 CPI Consumer Price Index 2.96% 2.39% 2.26% 3 entire U.S. equity market, including small-, mid-, and large-capitalization growth and value stocks. Because the portfolio is market-weighted, large-cap stocks make up a majority of its value, and their outperformance over mid- and small-caps helped the fund’s stock returns to stay positive for the year. Growth stocks were the leaders among the portfolio’s large-cap holdings, advancing several percentage points, while smaller stocks retreated a bit. However, it was lackluster returns for several sectors that translated into a tepid overall result. Not surprisingly given the market’s defensive tone, the best-performing industry sectors were consumer staples, health care, and utilities. All three sectors provide products and services that are considered necessities, and the stocks offer relatively high yields to boot. Tobacco companies, pharmaceutical firms, and electric utilities were bright spots within these groups. The utilities sector had the highest return of the three at 18%, but its contribution was less significant because of its smaller weighting in the U.S. stock market. Financial issues weighed most on the stock portfolio’s return. Financial services companies and investment banks are still suffering from the aftereffects of the credit crisis, including soured loans, regulatory pressures, and lower trading profits, as well as from worries over Europe’s sovereign debt troubles. Materials stocks were another drag on performance, as Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.26% 0.12% 0.12% 0.08% 1.04% The fund expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the fund’s expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 demand for many products abated while companies struggled with rising prices for raw materials. The U.S. bond market continued its strong run The Balanced Index Fund’s fixed income portion, which makes up about 40% of assets, successfully tracked the performance of the broad, taxable U.S. bond market for the 12 months. It was another strong year for bonds, as all sectors of the investment-grade market posted positive returns. The widening and deepening of the debt crisis in Europe, coupled with political gridlock in the United States over the deficit, taxes, and spending, led anxious investors to turn to U.S. Treasuries for safety. Demand surged, driving prices up and yields down. The shortest end of the Treasury yield curve had little room to move, given that rates were already near zero, but the yield of the 10-year note fell by more than a full percentage point to 1.88%. Yields of long-maturity Treasuries fell by even more, with the 30-year yield declining from 4.34% to 2.90%. For the year as a whole, Treasuries in aggregate returned almost 10%. This was a major contributor to the performance of your fund because, like its bond benchmark, the fund has a sizable stake in U.S. government bonds—more than 40% of the fixed income portfolio. Total Returns Ten Years Ended December 31, 2011 Average Annual Return Balanced Index Fund Investor Shares 4.87% Balanced Composite Index 5.07 Mixed-Asset Target Allocation Growth Funds Average 3.35 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Corporate bonds also did well, returning a little more than 8% in 2011. Here, too, investors were willing to pay for quality, with bonds rated A or higher outperforming their lower-rated counterparts. In terms of maturity, the significant flattening of the yield curve put the performance of longer-term bonds well out in front. Long-term Treasury returns were almost 30%, while their corporate counterparts came in at more than 17%. Effective index tracking has been a fund hallmark For the past decade, the Balanced Index Fund recorded an average annual return of 4.87%, a performance that outpaced the U.S. stock market. Importantly, the fund met its objective of closely tracking its benchmark index—a challenging feat in often-volatile markets. This performance is a tribute to Vanguard Quantitative Equity Group and Vanguard Fixed Income Group, the portfolio’s advisors, whose decades of index-tracking experience and sophisticated portfolio management techniques have helped investors capture as much as possible of the returns produced by the broad U.S. stock and bond markets. Vanguard Asset Allocation Fund merging into Balanced Index Fund Shareholders of Vanguard Asset Allocation Fund have approved the merger of thei fund into Vanguard Balanced Index Fund. (The merger, which does not affect the Balanced Index Fund’s objective or policies, was to be completed February 10). The Asset Allocation Fund was originally actively managed, altering its stock/bond mix according to the outlook of its investment advisor. The fund recently changed its strategy and moved to a static 60% stock/40% bond portfolio, seeking to track the broad U.S. markets as the Balanced Index Fund does. The merger of the two funds will not lead to capital gains or increased costs for shareholders. In fact, the addition of the Asset Allocation Fund’s substantial assets should allow the Balanced Index Fund to benefit even more from the economies of scale that come from spreading expenses over a wider asset base. Balance and diversification can be cornerstone strategies Volatility returned to the stock markets with a vengeance in 2011, reminding us a bit of the turmoil of 2008. This year’s flat result was in contrast to the plunge of 2008, however, as well as to the market’s solid gains in 2009 and 2010. Of course, it’s impossible to predict the temperament of the markets from year to year. At Vanguard, we always counsel investors to avoid overreacting to either the market’s short-term turmoil or the headlines that 6 inevitably trumpet these gyrations. Instead, we encourage our clients to construct a balanced portfolio of stock, bond, and money market funds thats tailored to their specific goals, time horizon, and risk tolerance. The Balanced Index Fund, with its broad diversification, steady asset mix spread across the entire U.S. stock and bond markets, and low expenses, can be a cornerstone of such an investment program. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 20, 2012 7 Balanced Index Fund Fund Profile As of December 31, 2011 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.26% 0.12% 0.12% 0.08% 30-Day SEC Yield 1.96% 2.10% 2.09% 2.11% Equity Characteristics MSCI US Broad Market Fund Index Number of Stocks 3,139 3,322 Median Market Cap $31.2B $31.2B Price/Earnings Ratio 14.9x 14.9x Price/Book Ratio 2.1x 2.1x Return on Equity 19.1% 19.0% Earnings Growth Rate 7.0% 7.0% Dividend Yield 2.1% 2.1% Foreign Holdings 0.0% 0.0% Turnover Rate 67% — Short-Term Reserves 2.3% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 3,496 7,854 Yield to Maturity (before expenses) 2.2% 2.2% Average Coupon 4.1% 4.0% Average Duration 5.1 years 5.1 years Average Effective Maturity 7.3 years 7.3 years Total Fund Volatility Measures Balanced Composite MSCI US Broad Index Market Index R-Squared 1.00 0.99 Beta 1.00 0.60 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.0% Apple Inc. Computer Hardware 2.7 International Business IT Consulting & Machines Corp. Other Services 1.6 Chevron Corp. Integrated Oil & Gas 1.5 Microsoft Corp. Systems Software 1.4 General Electric Co. Industrial Conglomerates 1.4 Procter & Gamble Co. Household Products 1.3 Johnson & Johnson Pharmaceuticals 1.3 AT&T Inc. Integrated Telecommunication Services 1.3 Pfizer Inc. Pharmaceuticals 1.2 Top Ten 16.7% Top Ten as % of Total Net Assets 9.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. 8 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 11.7% 11.7% Consumer Staples 10.1 10.1 Energy 11.4 11.4 Financials 14.7 14.6 Health Care 11.8 11.8 Industrials 11.2 11.2 Information Technology 18.5 18.6 Materials 4.0 4.0 Telecommunication Services 2.7 2.7 Utilities 3.9 3.9 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.8% Finance 6.9 Foreign 4.5 Government Mortgage-Backed 26.7 Industrial 11.4 Treasury/Agency 44.3 Utilities 2.4 Other 1.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 69.9% Aaa 3.6 Aa 5.3 A 11.2 Baa 9.9 Less Than Baa 0.1 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 9 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2001, Through December 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Investor Shares 4.14% 3.15% 4.87% $16,091 Spliced Total Stock Market Index 1.08 0.29 3.87 14,616 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 7.92 6.52 5.79 17,555 Balanced Composite Index 4.65 3.34 5.07 16,405 Mixed-Asset Target Allocation Growth Funds Average -1.35 0.59 3.35 13,903 Spliced Total Stock Market Index: Dow Jones Wilshire 5000 Index through April 22, 2005; MSCI US Broad Market Index thereafter. Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 Balanced Index Fund Average Annual Total Returns Periods Ended December 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Admiral Shares 4.29% 3.27% 4.98% $16,252 Spliced Total Stock Market Index 1.08 0.29 3.87 14,616 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 7.92 6.52 5.79 17,555 Balanced Composite Index 4.65 3.34 5.07 16,405 Since Final Value One Five Inception of a $10,000 Year Years (9/1/2006) Investment Balanced Index Fund Signal Shares 4.31% 3.28% 4.24% $12,476 Spliced Total Stock Market Index 1.08 0.29 1.91 11,060 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 7.92 6.52 6.51 13,999 Balanced Composite Index 4.65 3.34 4.29 12,512 "Since Inception" performance is calculated from the Signal Shares’ inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Balanced Index Fund Institutional Shares 4.31% 3.31% 5.01% $8,155,679 Spliced Total Stock Market Index 1.08 0.29 3.87 7,307,876 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 7.92 6.52 5.79 8,777,393 Balanced Composite Index 4.65 3.34 5.07 8,202,628 Fiscal-Year Total Returns (%): December 31, 2001, Through December 31, 2011 11 Balanced Index Fund Financial Statements Statement of Net Assets—Investments Summary As of December 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary McDonald’s Corp. 511,089 51,278 0.4% Walt Disney Co. 873,410 32,753 0.3% Home Depot Inc. 774,823 32,574 0.3% * Amazon.com Inc. 179,980 31,155 0.3% Consumer Discretionary—Other † 658,104 5.7% 805,864 7.0% Consumer Staples Procter & Gamble Co. 1,360,847 90,782 0.8% Coca-Cola Co. 1,023,335 71,603 0.6% Philip Morris International Inc. 869,841 68,265 0.6% Wal-Mart Stores Inc. 938,772 56,101 0.5% PepsiCo Inc. 783,844 52,008 0.4% Kraft Foods Inc. 831,157 31,052 0.3% Altria Group Inc. 1,025,922 30,419 0.3% Consumer Staples—Other † 296,079 2.6% 696,309 6.1% Energy Exxon Mobil Corp. 2,407,721 204,078 1.8% Chevron Corp. 991,928 105,541 0.9% ConocoPhillips 645,930 47,069 0.4% Schlumberger Ltd. 668,202 45,645 0.4% Occidental Petroleum Corp. 402,606 37,724 0.3% Energy—Other † 350,634 3.1% 790,691 6.9% Financials Wells Fargo & Co. 2,483,853 68,455 0.6% JPMorgan Chase & Co. 1,930,842 64,201 0.6% Citigroup Inc. 1,445,202 38,023 0.3% Financials—Other † 841,491 7.3% 1,012,170 8.8% 12 Balanced Index Fund Market Percentage Value of Net Shares ($000) Assets Health Care Johnson & Johnson 1,357,002 88,992 0.8% Pfizer Inc. 3,863,610 83,609 0.7% Merck & Co. Inc. 1,525,653 57,517 0.5% Abbott Laboratories 770,923 43,349 0.4% Health Care—Other † 540,161 4.7% 813,628 7.1% Industrials General Electric Co. 5,249,251 94,014 0.8% United Technologies Corp. 427,662 31,258 0.3% Industrials—Other † 647,771 5.6% 773,043 6.7% Information Technology * Apple Inc. 459,096 185,934 1.6% International Business Machines Corp. 591,455 108,757 0.9% Microsoft Corp. 3,733,998 96,935 0.8% * Google Inc. Class A 125,897 81,317 0.7% Intel Corp. 2,600,252 63,056 0.6% Oracle Corp. 2,004,037 51,404 0.5% Cisco Systems Inc. 2,723,696 49,244 0.4% Qualcomm Inc. 830,473 45,427 0.4% Information Technology—Other † 604,552 5.3% 1,286,626 11.2% Materials † 275,752 2.4% Telecommunication Services AT&T Inc. 2,934,506 88,740 0.8% Verizon Communications Inc. 1,401,929 56,245 0.5% Telecommunication Services—Other † 40,675 0.3% 185,660 1.6% Utilities † 269,583 2.3% Total Common Stocks (Cost $5,012,519) 60.1% 1 13 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.375% 1/15/13 85,050 86,099 0.7% United States Treasury Note/Bond 3.125% 4/30/17 48,600 54,136 0.5% United States Treasury Note/Bond 3.375% 11/15/19 46,472 52,971 0.5% United States Treasury Note/Bond 1.875% 4/30/14 48,925 50,706 0.4% United States Treasury Note/Bond 6.250% 8/15/23 33,000 47,211 0.4% United States Treasury Note/Bond 1.375% 5/15/13 46,425 47,158 0.4% United States Treasury Note/Bond 2.125% 8/15/21 44,320 45,428 0.4% United States Treasury Note/Bond 2.500% 6/30/17 39,650 42,890 0.4% United States Treasury Note/Bond 1.250% 4/15/14 36,025 36,813 0.3% United States Treasury Note/Bond 4.750% 2/15/41 25,088 34,516 0.3% United States Treasury Note/Bond 0.625% 7/15/14 33,425 33,681 0.3% United States Treasury Note/Bond 4.125% 5/15/15 28,275 31,717 0.3% United States Treasury Note/Bond 2.375% 7/31/17 29,400 31,610 0.3% United States Treasury Note/Bond 0.250%–11.250% 1/31/12–8/15/41 1,011,666 1,141,031 9.9% 1,735,967 15.1% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.375%–6.750% 12/28/12–9/15/29 74,810 80,439 0.7% 2 Federal National Mortgage Assn. 0.000%–7.250% 12/28/12–7/15/37 64,865 70,429 0.6% 3 General Electric Capital Corp. 2.125%–2.625% 12/21/12–12/28/12 1,500 1,531 0.0% Agency Bonds and Notes—Other † 71,565 0.7% 223,964 2.0% Conventional Mortgage-Backed Securities 2,4,5 Fannie Mae Pool 3.000%–10.500% 1/1/12–1/1/42 499,450 537,039 4.7% Freddie Mac Gold Pool 4.500% 5/1/41 31,533 33,449 0.3% 2,4,5 Freddie Mac Gold Pool 3.000%–10.000% 2/1/12–1/1/42 301,096 323,640 2.8% Ginnie Mae I Pool 3.500%–10.000% 3/15/13–1/1/42 134,915 148,457 1.3% Ginnie Mae II Pool 4.500% 1/1/42 48,350 52,656 0.4% Ginnie Mae II Pool 3.500%–7.000% 3/20/18–1/1/42 104,692 115,018 1.0% 1,210,259 10.5% Nonconventional Mortgage-Backed Securities Fannie Mae Pool 2.375%–6.304% 11/1/33–4/1/41 21,047 22,111 0.2% Freddie Mac Non Gold Pool 2.085%–6.394% 11/1/34–3/1/41 17,397 18,330 0.1% 5 Ginnie Mae II Pool 2.500%–5.000% 7/20/38–11/20/41 6,316 6,600 0.1% 47,041 0.4% Total U.S. Government and Agency Obligations (Cost $3,040,146) 28.0% 14 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Asset-Backed/Commercial Mortgage-Backed Securities GE Capital Commercial Mortgage Corp. 4.996%–5.543% 12/10/37–12/10/49 2,551 2,675 0.0% 7 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 124,311 1.1% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $113,734) 126,986 1.1% Corporate Bonds Finance 7 Banking † 205,063 1.8% Brokerage † 6,976 0.1% Finance Companies 5 General Electric Capital Corp. 2.100%–6.875% 1/8/13–11/15/67 21,100 23,213 0.2% Finance Companies—Other † 7,050 0.1% 7 Insurance † 51,586 0.4% Other Finance † 2,730 0.0% Real Estate Investment Trusts † 17,563 0.1% 314,181 2.7% Industrial Basic Industry † 46,864 0.4% Capital Goods General Electric Co. 5.000%–5.250% 2/1/13–12/6/17 2,930 3,227 0.0% Capital Goods—Other † 44,732 0.4% 7 Communication † 105,108 0.9% 7 Consumer Cyclical † 57,341 0.5% 7 Consumer Noncyclical † 129,821 1.1% Energy XTO Energy Inc. 5.750%–6.250% 12/15/13–8/1/17 1,300 1,480 0.0% Energy—Other † 64,198 0.6% Other Industrial † 1,758 0.0% Technology International Business Machines Corp. 0.875%–7.500% 6/15/13–11/30/39 5,070 5,857 0.1% Technology—Other † 38,819 0.3% 7 Transportation † 19,544 0.2% 518,749 4.5% Utilities Electric † 75,275 0.7% 7 Natural Gas † 32,417 0.3% Other Utility † 1,278 0.0% 108,970 1.0% Total Corporate Bonds (Cost $875,090) 8.2% 7 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $191,079) † 1.7% Taxable Municipal Bonds (Cost $38,704) † 0.4% Shares Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.110% 297,095,086 297,095 2.6% 15 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations 2,10 Fannie Mae Discount Notes 0.030%–0.040% 4/2/12–4/16/12 600 600 0.0% 10 U.S. Government and Agency Obligations—Other † 2,200 0.0% 2,800 0.0% Total Temporary Cash Investments (Cost $299,895) 2.6% 1 11 Total Investments (Cost $9,571,167) 102.1% Other Assets and Liabilities Other Assets 95,484 0.8% Liabilities 9 (335,018) (2.9%) (239,534) (2.1%) Net Assets 100.0% 16 Balanced Index Fund At December 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 9,571,862 Overdistributed Net Investment Income (16,651) Accumulated Net Realized Losses (224,059) Unrealized Appreciation (Depreciation) Investment Securities 2,171,725 Futures Contracts 481 Net Assets Investor Shares—Net Assets Applicable to 88,196,031 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,921,013 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 195,328,237 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,254,344 Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 51,247,687 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,104,134 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 193,924,258 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,223,867 Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 60.3% and 2.4%, respectively, of net assets. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2011. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Adjustable-rate security. 7 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2011, the aggregate value of these securities was $8,984,000, representing 0.1% of net assets. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 9 Includes $6,284,000 of collateral received for securities on loan. 10 Securities with a value of $2,700,000 have been segregated as initial margin for open futures contracts. 11 The total value of securities on loan is $5,870,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Balanced Index Fund Statement of Operations Year Ended December 31, 2011 ($000) Investment Income Income Dividends 1 128,982 Interest 2 141,448 Security Lending 1,161 Total Income 271,591 Expenses The Vanguard Group—Note B Investment Advisory Services 821 Management and Administrative—Investor Shares 4,306 Management and Administrative—Admiral Shares 2,900 Management and Administrative—Signal Shares 542 Management and Administrative—Institutional Shares 1,713 Marketing and Distribution—Investor Shares 694 Marketing and Distribution—Admiral Shares 691 Marketing and Distribution—Signal Shares 227 Marketing and Distribution—Institutional Shares 963 Custodian Fees 269 Auditing Fees 39 Shareholders’ Reports—Investor Shares 43 Shareholders’ Reports—Admiral Shares 43 Shareholders’ Reports—Signal Shares 26 Shareholders’ Reports—Institutional Shares 38 Trustees’ Fees and Expenses 12 Total Expenses 13,327 Net Investment Income 258,264 Realized Net Gain (Loss) Investment Securities Sold 78,669 Futures Contracts 480 Realized Net Gain (Loss) 79,149 Change in Unrealized Appreciation (Depreciation) Investment Securities 100,760 Futures Contracts 25 Change in Unrealized Appreciation (Depreciation) 100,785 Net Increase (Decrease) in Net Assets Resulting from Operations 438,198 1 Dividends are net of foreign withholding taxes of $109,000. 2 Interest income from an affiliated company of the fund was $474,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Balanced Index Fund Statement of Changes in Net Assets Year Ended December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 258,264 232,841 Realized Net Gain (Loss) 79,149 217,885 Change in Unrealized Appreciation (Depreciation) 100,785 724,451 Net Increase (Decrease) in Net Assets Resulting from Operations 438,198 1,175,177 Distributions Net Investment Income Investor Shares (46,654) (76,859) Admiral Shares (96,064) (61,136) Signal Shares (21,937) (16,766) Institutional Shares (92,568) (79,436) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — Total Distributions (257,223) (234,197) Capital Share Transactions Investor Shares (422,906) (1,456,078) Admiral Shares 343,179 1,756,461 Signal Shares 466,507 (313,202) Institutional Shares 716,971 271,640 Net Increase (Decrease) from Capital Share Transactions 1,103,751 258,821 Total Increase (Decrease) 1,284,726 1,199,801 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($16,651,000) and ($17,699,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Balanced Index Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.38 $19.35 $16.59 $22.01 $21.36 Investment Operations Net Investment Income .482 .477 .507 .615 .660 Net Realized and Unrealized Gain (Loss) on Investments .395 2.032 2.767 (5.432) .650 Total from Investment Operations .877 2.509 3.274 (4.817) 1.310 Distributions Dividends from Net Investment Income (.477) (.479) (.514) (.603) (.660) Distributions from Realized Capital Gains — Total Distributions (.477) (.479) (.514) (.603) (.660) Net Asset Value, End of Period Total Return 1 4.14% 13.13% 20.05% -22.21% 6.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,921 $2,306 $3,431 $2,731 $3,717 Ratio of Total Expenses to Average Net Assets 0.24% 0.26% 0.25% 0.20% 0.19% Ratio of Net Investment Income to Average Net Assets 2.22% 2.38% 2.91% 3.11% 2.99% Portfolio Turnover Rate 67% 2 49% 2 55% 50% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 23% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 20 Balanced Index Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.38 $19.35 $16.60 $22.02 $21.36 Investment Operations Net Investment Income .514 .506 .527 .633 .690 Net Realized and Unrealized Gain (Loss) on Investments .395 2.032 2.757 (5.432) .650 Total from Investment Operations .909 2.538 3.284 (4.799) 1.340 Distributions Dividends from Net Investment Income (.509) (.508) (.534) (.621) (.680) Distributions from Realized Capital Gains — Total Distributions (.509) (.508) (.534) (.621) (.680) Net Asset Value, End of Period Total Return 4.29% 13.29% 20.11% -22.12% 6.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,254 $3,840 $1,850 $1,536 $2,040 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.14% 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 2.36% 2.52% 3.02% 3.20% 3.08% Portfolio Turnover Rate 67% 1 49% 1 55% 50% 26% 1 Includes 23% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Balanced Index Fund Financial Highlights Signal Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.15 $19.15 $16.42 $21.78 $21.13 Investment Operations Net Investment Income .510 .502 .521 .626 .671 Net Realized and Unrealized Gain (Loss) on Investments .394 2.002 2.737 (5.371) .651 Total from Investment Operations .904 2.504 3.258 (4.745) 1.322 Distributions Dividends from Net Investment Income (.504) (.504) (.528) (.615) (.672) Distributions from Realized Capital Gains — Total Distributions (.504) (.504) (.528) (.615) (.672) Net Asset Value, End of Period Total Return 4.31% 13.25% 20.17% -22.12% 6.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,104 $627 $869 $860 $1,175 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.14% 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 2.36% 2.52% 3.02% 3.20% 3.08% Portfolio Turnover Rate 67% 1 49% 1 55% 50% 26% 1 Includes 23% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Balanced Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.38 $19.35 $16.60 $22.02 $21.36 Investment Operations Net Investment Income .519 .515 .536 .640 .697 Net Realized and Unrealized Gain (Loss) on Investments .394 2.032 2.758 (5.432) .650 Total from Investment Operations .913 2.547 3.294 (4.792) 1.347 Distributions Dividends from Net Investment Income (.513) (.517) (.544) (.628) (.687) Distributions from Realized Capital Gains — Total Distributions (.513) (.517) (.544) (.628) (.687) Net Asset Value, End of Period Total Return 4.31% 13.34% 20.18% -22.10% 6.34% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,224 $3,446 $2,869 $2,299 $2,901 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 2.38% 2.56% 3.08% 3.24% 3.11% Portfolio Turnover Rate 67% 1 49% 1 55% 50% 26% 1 Includes 23% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Balanced Index Fund Notes to Financial Statements Vanguard Balanced Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers four classes of shares: Investor Shares, Admiral Shares, Signal Shares, and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and 24 Balanced Index Fund interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, “Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements.” The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that treating the mortgage-dollar-roll arrangements entered into by the fund as purchases and sales continues to be appropriate. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution 25 Balanced Index Fund expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2011, the fund had contributed capital of $1,855,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.74% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
